Citation Nr: 0728272	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for depression with 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to an increased rating for a right knee 
sprain with patellar tendonitis, currently rated as 20 
percent disabling.

3.  Entitlement to an increased rating for thoracic spine 
degenerative joint disease, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
December 1975 and from November 1976 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2004 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

(Consideration of the veteran's claim for an increased rating 
for degenerative joint disease of the thoracic spine is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's service-connected depression with PTSD is 
evidenced by moderate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impairment of short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

2.  The veteran's right knee disability is evidenced by 
flexion limited to 100 degrees, extension limited to 10 
degrees, minimal crepitus, and pain, without demonstrable 
instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected depression with PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for an increased rating for the veteran's 
right knee sprain with patellar tendonitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004 and May 2005.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to increased ratings for his 
depression/PTSD and right knee disabilities, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) related to 
each of the denied claims and two supplemental statements of 
the case (SSOCs) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran was service connected for depression with PTSD, 
rated as 50 percent disabling, in a rating decision dated in 
October 2003.  He was service connected for his right knee 
disability in a rating decision dated in June 1976, rated as 
noncompensably (zero percent) disabling.  The right knee 
disability was rated as 20 percent disabling in a rating 
decision dated in July 1995.  He requests an increased rating 
for both of these service-connected disabilities, claiming 
that each disability has increased in severity.  

The veteran was afforded two examinations in connection with 
his claim for an increased rating for his service-connected 
depression with PTSD.  The first was conducted in September 
2005.  The veteran reported that he continued to live with 
his wife and three sons.  He continued to work in a paper 
mill, but reported having difficulty at work due to physical 
ailments and because of repeated comments made by some co-
workers.  He denied having lost any scheduled work due to 
psychiatric reasons, though he was sometimes late, and had 
often declined to work overtime when he felt depressed.  He 
reported little social or leisure activity, and that he 
avoided social gatherings, including going out with his wife.  
His life reportedly consists of working and returning home, 
where he sits around and then goes to bed.  He reportedly 
could not perform most household tasks anymore, though it was 
not made clear whether that is because of his mental or his 
physical disabilities.  The veteran also reported 
intermittent suicidal thoughts, but without any plan or 
intent; there was no homicidal ideation.  Also reported were 
sleep disturbance and problems with concentration and short-
term memory.  

The veteran reported promptly for this examination, and was 
neatly groomed and casually dressed.  He related well with 
the examiner, maintained good eye contact, and provided 
information readily.  There were no abnormalities in speech.  
He was oriented in all spheres.  Cognition was grossly 
intact, and there were no hallucinations, delusions, or other 
psychotic symptoms.  Affect was appropriate, but with little 
variability.  Mood was described as depressed.  He reported 
occasional panic symptoms involving physiological symptoms 
and reactivity.  The veteran evidenced adequate insight into 
his symptoms, and judgment and reliability were termed 
adequate. 

The examiner noted that the veteran continued to exhibit 
symptoms of chronic PTSD that included re-experiencing 
traumas in the form of nightmares and intrusive memories.  He 
displayed increased reactivity to triggering stimuli, and 
continued to attempt to avoid situations that triggered 
reminders of his experiences.  He reported feeling estranged 
from others, and having problems with concentration, 
watchfulness, and increased startle responses.  These 
symptoms were said to continue to have an adverse effect on 
his relationship with his wife and his co-workers.  

Regarding the veteran's depression, the examiner noted that 
he continued to exhibit symptoms including those described as 
also being associated with his PTSD.  The veteran's 
depressive symptoms were said to be likely due primarily to 
his medical conditions and resulting functional limitations, 
but are also likely related to his PTSD.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were chronic PTSD and 
depressive disorder not otherwise specified (NOS).  Axis II 
(personality disorders and mental retardation) diagnosis was 
deferred.  For Axis III (general medical conditions) the 
reader was referred to the veteran's medical record, which 
shows ongoing complaints and treatment related to his back, 
his right knee, his hip, and erectile dysfunction.  In Axis 
IV (psychosocial and environmental problems) the examiner 
noted distress regarding medical and psychiatric symptoms.  
The Axis V (global assessment of functioning (GAF) score) 
report was 55.  The examiner noted that separate scores were 
not given for each diagnosis due to the inability to 
differentiate the relative effects of each disorder on the 
veteran's overall level of functioning.

The second examination was conducted by a Ph.D. psychologist 
in June 2006, and made frequent reference to the previous 
examination of September 2005.  The veteran reported to this 
examiner that he continued to work, apparently working 12-
hour shifts four days per week in a paper mill.  He 
reportedly was unable to do yard work due to pain in his back 
and knees, as well as just not feeling like doing it.  He 
reported staying by himself, in the background, and not being 
involved.  He reported that his wife complained about the 
lack of social and sexual intimacy, and having minimal 
socialization with others.  The veteran reported that he did 
not feel that personal care and hygiene were a problem.  

The examiner reported that the veteran's personal appearance 
and dress reflected fair personal care and hygiene.  The 
veteran had difficulty maintaining eye contact during the 
examination.  The veteran exhibited no suicidal or homicidal 
ideations, and no delusional or psychotic thinking.  Thought 
processes were logical, coherent, and organized.  The veteran 
demonstrated a slight decrease in his mental status on formal 
examination, as well as a slight decrease in his attention 
and concentration.  He also demonstrated deficits in abstract 
thinking.  

The veteran reported efforts to avoid activities and places, 
and participation in significant life activities.  He 
reportedly felt detached or estrangement from others, and a 
restricted range of affect.  The veteran's dysphoria was 
noted by his negative outlook on life and relationships.  The 
examiner concluded that there had been a slight decrease in 
the veteran's overall level of functioning since his previous 
examination.  On the positive side, the examiner noted the 
veteran's continued full-time employment, and that the 
veteran averred that his declining to work overtime and his 
early leaving from work were not related to psychologically 
based symptoms.  

The examiner's DSM-IV Axis I diagnoses were chronic PTSD and 
depression NOS.  Axis II diagnosis was deferred.  The Axis 
III diagnoses were cited by reference to the veteran's 
medical record.  In Axis IV the examiner concluded that the 
veteran's problems were moderate impairment in general 
functioning due to persistent symptoms of PTSD and 
depression.  The Axis V GAF score was 50, which the examiner 
noted equated to moderate impairment in general level of 
functioning.  The examiner also noted that differentiating 
the relative contribution of each separate diagnostic 
category was not possible without resorting to mere 
speculation due to the interrelationship of the diagnoses.  

Also of record are three letters from two of the veteran's 
mental health care providers.  An October 2006 To Whom It May 
Concern letter from M.M., Ph.D., notes that the veteran is 
withdrawn and irritable, and prefers interpersonal avoidance.  
Social functioning was likewise said to be moderate to 
seriously impaired, particularly at home, where he 
periodically argues with his wife, who complains of his 
appearance and hygiene.  In contrast to the recent examiner's 
opinion that the veteran's overall functioning had decreased 
slightly, Dr. M. opined that the decrease was "quite 
significant rather than slight."  In a March 2007 To Whom It 
May Concern letter, Dr. M. noted the recently assigned GAF 
score of 50 reflects serious symptoms or serious impairment 
in social, occupational, or school function.  Dr. M. also 
noted that his sessions with the veteran had noted specific 
areas of increased symptomatology, including increased 
anxiety, irritability, social withdrawal, and hypervigilance.  

A very brief note signed by VA staff psychiatrist B. D., 
M.D., expressed support of the veteran's claim for an 
increase in his disability claim, and noted that the veteran 
experiences a significant degree of symptoms negatively 
impacting the ability to function in a consistently sustained 
gainful manner.  Work-related stress was said to be a major 
negative factor to the veteran's overall mental well being.  

At a video conference hearing before the undersigned Veterans 
Law Judge, the veteran testified that his depression/PTSD 
adversely affects his ability to concentrate and perform 
daily tasks.  He also averred having difficulty remembering 
things.  He testified that he has no interest in things in 
general, and prefers to be left alone.  He also testified 
that he had what he described as panic attacks at least a 
couple of times per week.  Regarding his right knee, the 
veteran testified that sometimes the pain is 
"unbelievable."  

The veteran was afforded a VA examination in June 2006 to 
assess his right knee disability.  The veteran complained of 
constant pain in the right knee, described as a seven on a 
10-point scale.  Pain was associated with weakness and 
stiffness, particularly in the morning.  The veteran stated 
that he intermittently had swelling in his right knee after 
being on his feet all day, but was unable to quantify this 
any further.  The veteran reported no heat or redness in the 
right knee, but did report that it gives way intermittently 
when walking on any surface.  Also reported were intermittent 
episodes of the right knee locking up when going up and down 
stairs, but he was again unable to quantify.  There was no 
fatigability or lack of endurance related to the right knee.  
He reported no dislocation or recurrent subluxation.  He 
reported having to frequently elevate his leg in the course 
of his work at the paper mill.  

On examination, flexion was noted to be to 100 degrees, and 
extension to 10 degrees, which persisted but did not worsen 
with repetitive attempts.  There was minimal crepitus with 
flexion and extension, but otherwise there was no joint 
edema, erythema, or effusions.  Evaluation of the medial and 
lateral collateral ligaments was normal.  Lachman's test was 
negative, as was McMurray's test.  Gait was slightly 
antalgic, with the veteran preferring to bear weight on the 
left side.  There were no calluses or unusual shoe wear 
pattern.  X-ray examination of the right knee was normal.  
The examiner's diagnosis was status-post surgical repair of 
the right knee, with right patellar tendonitis, and reported 
flare-ups of knee pain.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's right knee.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

Here, taking into account all of the credible evidence of 
record, the Board finds that the veteran's depression/PTSD 
disability picture more nearly approximates the criteria for 
the currently assigned 50 percent rating, and that a higher 
rating is not warranted.  While there is undoubtedly 
occupational and social impairment, with reduced reliability 
and productivity, as defines the 50 percent rating, there is 
no showing of symptoms such as suicidal ideation; no evidence 
of obsessional rituals; no evidence of intermittently 
illogical, obscure, or irrelevant speech; no near-continuous 
panic or depression; no impaired impulse control; and no 
evidence of spatial disorientation.  While there is some 
evidence of neglect of personal appearance and hygiene, and 
difficulty in adapting to stressful circumstances, his 
difficulty in establishing and maintaining effective work and 
social relationships reflects the criteria for the presently 
assigned 50 percent rating.  The fact that he remains 
employed does not suggest an inability to establish and 
maintain effective relationships, the criteria for a 70 
percent rating.  While the veteran does experience certain 
problems suggestive of a 70 percent rating, it bears emphasis 
that, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned only if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board notes that Dr. M. noted the recently assigned GAF 
score of 50 reflects serious symptoms or serious impairment 
in social, occupational, or school function.  While it is 
true that a GAF score of 50 is the topmost score in the 
category described as serious symptoms, the Board also notes 
that the veteran's symptomatology does not match the DSM-IV 
examples of "serious symptoms."  Those symptoms include 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  There is no evidence 
in the veteran's history of severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning evidenced by no friends, 
or an inability to keep a job.  

On the other hand, the DSM-IV gives examples of "moderate 
symptoms" that include flat affect and circumstantial 
speech, occasional panic attacks or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  
Notwithstanding the assignment of a GAF score of 50 by the 
one examiner, it is clear that the veteran's symptomatology 
does not match the criteria that define the category of 
"serious symptoms" that includes at its top the score of 
50.   In fact, even though the June 2006 examiner assigned a 
GAF score of 50, he defined the veteran's symptoms as 
moderate, not severe.  Thus, the mere assignment of a 
numerical score does not define the veteran's disability; it 
is the sum of all of his symptomatology that does so.  

Here, the evidence shows that the veteran's disability more 
nearly approximates the lower, currently assigned 50 percent 
rating.  A higher rating is therefore not warranted for the 
veteran's service-connected depression with PTSD.  

Turning to the veteran's service-connected right knee sprain 
with patellar tendonitis, the Board notes that this 
disability has been rated by the RO under Diagnostic Code 
5257.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, a 10 
percent evaluation is for application when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is for application when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is for application when there is severe recurrent 
subluxation or lateral instability.  

The foregoing rating criteria are admittedly subjective in 
nature, but the Board nevertheless has determined that the 
evidence fails to show that the veteran's knee disability 
causes subluxation or lateral instability.  The June 2006 
examination reported that the veteran complained of constant 
pain in the right knee, associated with weakness and 
stiffness.  There was intermittent swelling in the right knee 
but only after being on his feet all day.  He reported that 
the knee gives way intermittently when walking, and 
intermittent episodes of the right knee locking up on stairs.  
There was no fatigability or lack of endurance related to the 
right knee.  Flexion was to 100 degrees, and extension to 10 
degrees, with minimal crepitus with flexion and extension.  
The ligaments were normal, and there was no evidence of 
dislocation or recurrent subluxation, and no suggestion of 
lateral instability.  Absent an objective showing of either 
subluxation or lateral instability, a compensable rating 
under Diagnostic Code 5257 is not warranted.  

The Board has considered whether other diagnostic codes that 
offer ratings higher than 20 percent that might allow for a 
higher disability rating for the veteran's right knee 
disability, but finds none that does.  Diagnostic Code 5256 
is inapt because there is no showing of ankylosis in the 
veteran's right knee.  In order to warrant a higher 
disability rating based on limitation of motion of the knee 
would require either that leg flexion be limited to 15 
degrees under Diagnostic Code 5260, or that extension be 
limited to 20 degrees under Diagnostic Code 5261, neither of 
which is the case here.  Looking at Diagnostic Codes 5260 and 
5261, the Board notes that the veteran's right leg flexion is 
limited to 10 degrees, which would warrant a 10 percent 
rating under Diagnostic Code 5260, and extension is limited 
to 100 degrees, which would warrant a non-compensable rating 
under Diagnostic Code 5261.  A higher rating under Diagnostic 
Code 5262 would require either nonunion or malunion of the 
tibia and fibula, which is not shown here.  

In sum, the veteran's disability picture as regards his right 
knee disability does not reflect symptomatology that would 
warrant a rating higher than that already assigned by the RO.  
Although separate ratings may be assigned for limitation of 
flexion and limitation of extension, as already noted, the 
veteran's limitation of flexion does not reach a compensable 
level.  Even with the pain complained of by the veteran, 
there has been no objective indication that functional loss 
due to such pain equates to greater degrees of limitation of 
either flexion or extension.  Consequently, the Board finds 
that the preponderance of the evidence is against the claim.  


ORDER

Entitlement to an increased rating for service-connected 
depression with post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling, is denied.

Entitlement to an increased rating for a right knee sprain, 
currently rated as 20 percent disabling, is denied.


REMAND

As noted, the VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  Review 
of the record discloses that the veteran has not been 
adequately notified of the provisions of the VCAA as regards 
his claim for an increased rating for his service-connected 
thoracic spine degenerative joint disease.  Specifically, 
while he has been notified in connection with his other 
claims, he has not been provided with any VCAA notification 
for the thoracic spine increased rating claim.  The Board 
will therefore remand this case in order to ensure that the 
veteran receives the due process to which he is entitled.  
See generally Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) 
(without adequate notice, claimant effectively deprived of an 
opportunity to participate in the adjudication process 
because he would not know what evidence was needed).  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide any 
evidence in his possession that pertains 
to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice to the veteran 
must also include the criteria for 
assignment of disability ratings and for 
award of an effective date. See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


